THE THIRTEENTH COURT OF APPEALS

                                   13-19-00107-CV


                   Russell Garnett Clanton and Gabriel Fred Garcia
                                          v.
                        Interstate Telecommunications, Inc.


                                 On Appeal from the
                 County Court at Law No. 2 of Nueces County, Texas
                     Trial Court Cause No. 2019CCV-60391-2


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against appellee.

      We further order this decision certified below for observance.

April 16, 2020